Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT dated as of April 10, 2007 (this “Amendment”) to the Credit
Agreement dated as of August 20, 2004, as amended and restated as of November 4,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BLOCKBUSTER INC. (the “Borrower”), the Lenders from
time to time parties thereto and JPMORGAN CHASE BANK, N.A., as administrative
agent and collateral agent for such Lenders (in such capacity, the
“Administrative Agent”).

WHEREAS, the Borrower and the Lenders have agreed, on the terms and subject to
the conditions set forth herein, to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein have the
meanings given to them in the Credit Agreement, as amended hereby.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined in Section 4), the Credit Agreement is hereby amended
as follows:

(a) the definition of “Prepayment Event” in Section 1.01 of the Credit Agreement
is amended to read in its entirety as follows:

“‘Prepayment Event’ means any sale, transfer, assignment, sublease or other
disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of the Borrower or any Subsidiary (including any Equity
Interests in Subsidiaries), other than (i) sales, transfers or dispositions
referred to in clauses (a) and (b) of Section 6.05 and subleases of Stores in
the ordinary course of business and (ii) sales, transfers, assignments and other
dispositions, other than those made in reliance on clause (e) of Section 6.05,
resulting in aggregate cumulative Net Proceeds received after the Effective Date
not exceeding $50,000,000.”

(b) the definition of “Net Proceeds” in Section 1.01 of the Credit Agreement is
amended by inserting “or escrowed amounts” immediately after the words “any
non-cash proceeds” in clause (a)(i) of such definition.

(c) Paragraph (c) of Section 2.12 of the Credit Agreement is amended to read in
its entirety as follows:

“(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment



--------------------------------------------------------------------------------

Event, the Borrower shall, within ten Business Days after such Net Proceeds are
received, prepay Term Borrowings and, after the Term Borrowings have been repaid
in full, prepay Revolving Borrowings and permanently reduce the Revolving
Commitments, (i) in an aggregate amount equal to 100% of such Net Proceeds, in
the case of any Prepayment Event consisting of a sale, transfer or disposition
of assets or Equity Interests made in reliance on clause (e) of Section 6.05 and
(ii) in an aggregate amount equal to 75% of such Net Proceeds in all other
cases; provided that, only in the case of Prepayment Events covered by this
clause (ii), if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to construct or acquire assets all or substantially all of which
consist of Stores and related equipment and inventory, or acquire all or
substantially all the Equity Interests in a Person all or substantially all of
whose assets are Stores and related equipment and inventory, and certifying that
no Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
Prepayment Event covered by this clause (ii) (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so applied by the end of such
180-day period, at which time a prepayment shall be required in an amount equal
to 75% of such Net Proceeds from such event that have not been so applied; and
provided further, however, that the aggregate amount of Net Proceeds from all
such events which the Borrower elects to reinvest shall not exceed $10,000,000
(and the Borrower shall not be entitled to deliver certificates pursuant to the
preceding proviso from and after the time that the amount of Net Proceeds the
Borrower elected to reinvest equals or exceeds such amount).”

(d) Section 6.05 of the Credit Agreement is amended to read in its entirety as
follows:

“SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or a series of transactions) all or any substantial part of the
assets of the Borrower and the Subsidiaries, taken as a whole, or any Equity
Interest owned by it, nor will the Borrower permit any of the Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or a Subsidiary), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business, including sales to Franchisees;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

 

2



--------------------------------------------------------------------------------

(c) Permitted Store Sales and Permitted Store Swaps, provided that the sum of
(x) the aggregate non-cash consideration received for all Permitted Store Sales
(other than non-cash consideration permitted by clause (ii) of the proviso at
the end of this Section in transactions involving consideration at least 75% of
which is cash and cash equivalents) plus (y) the aggregate fair market value of
all Stores and related assets transferred by the Borrower and its Subsidiaries
in Permitted Store Swaps (less any consideration in the form of cash and cash
equivalents received in exchange therefor) does not exceed $25,000,000;

(d) sales, transfers and other dispositions of assets (including sales of Equity
Interests), except to the extent made in reliance on clause (e) of this Section,
that are not permitted by any other clause of this Section; provided that the
cumulative aggregate fair market value of all assets (including Equity
Interests) sold, transferred or otherwise disposed of in reliance upon this
clause (d) (determined at the time of any such sale or disposition and without
regard to subsequent changes in such value) shall not exceed $100,000,000; and

(e) sales, transfers and other dispositions of assets (including sales of Equity
Interests), except to the extent made in reliance on clause (d) of this Section,
that are consummated after April 10, 2007, and are not permitted by any other
clause of this Section; provided that (i) the cumulative aggregate fair market
value of all assets (including Equity Interests) sold, transferred or otherwise
disposed of in reliance upon this clause (e) (determined at the time of any such
sale or disposition and without regard to subsequent changes in such value)
shall not exceed $150,000,000 and (ii) all sales, transfers or other
dispositions of assets (including Equity Interests) made in reliance on this
clause (e) shall be made solely for cash consideration, and 100% of the Net
Proceeds thereof shall be applied to the prepayment of Term Borrowings and
prepayments of Revolving Borrowings and permanent reductions of Revolving
Commitments pursuant to Section 2.12(c);

provided that all sales, transfers, leases and other dispositions permitted
hereby (including sales of Equity Interests) (i) shall (except in the case of
those permitted by clause (b) above) be made for fair value and (ii) shall be
made solely for consideration of which at least 75% thereof is in cash or cash
equivalents (provided that sales of Permitted Investments shall be made solely
for cash or cash equivalents, sales, transfers or dispositions pursuant to
clause (e) above shall be made solely for cash consideration and Permitted Store
Sales and Permitted Store Swaps may be effected for non-cash consideration to
the extent permitted by clause (c) above). The Borrower may, to the extent that
all or any part of each of the baskets established by clauses (d) and (e) are
then available, allocate

 

3



--------------------------------------------------------------------------------

separate portions of a single sale, transfer or disposition to each such basket,
provided that the portion allocated to the basket under either such clause
complies with all the requirements of such clause (in which case such portion
will be treated as a separate sale, transfer or disposition, for purposes of
determining such compliance and Net Proceeds will be determined by allocating
costs and expenses to each portion on a pro rata basis).”

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a) no Default or Event of Default has occurred and is continuing; and

(b) all representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
(except with respect to representations and warranties expressly made only as of
an earlier date, which representations were true and correct in all material
respects as of such earlier date).

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date on or before April 18, 2007 (the “Amendment Effective Date”) on which the
following conditions have been satisfied:

(i) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by the Borrower and the Required Lenders; and

(ii) the Administrative Agent shall have received all fees and other amounts due
and payable to it on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower pursuant to the
Credit Agreement or this Amendment.

SECTION 5. No Other Amendments; Confirmation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically amended hereby. On and after the Amendment Effective Date hereof,
any reference to the Credit Agreement contained in the Loan Documents shall mean
the Credit Agreement as modified hereby.

 

4



--------------------------------------------------------------------------------

SECTION 6. Expenses. The Borrower agrees to pay or reimburse reasonable
out-of-pocket expenses of the Administrative Agent in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

SECTION 7. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BLOCKBUSTER INC.,   by      

/s/ Mary Bell

    Name: Mary Bell     Title: Senior Vice President, Finance & Accounting and
Corporate Treasurer

 

JPMORGAN CHASE BANK, N.A.

individually and as Administrative Agent,

  by      

/s/ Barry Bergman

    Name: Barry Bergman     Title: Managing Director

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE FOR

FIRST AMENDMENT

DATED AS OF APRIL 10, 2007

TO BLOCKBUSTER INC.

AMENDED AND RESTATED

CREDIT AGREEMENT

 

To approve this Amendment: Institution:  

*

By    

--------------------------------------------------------------------------------

  Name:   Title:

 

* The First Amendment was approved by the Required Lenders (as defined under the
Credit Agreement).

 

6